Citation Nr: 0015265	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for hypothyroidism, 
status post I-131, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974, and from September 1990 to August 1991.  He 
also had additional unverified service as a member of the 
United States Army National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO).  That determination, in pertinent part, 
confirmed the schedular 10 percent evaluation in effect for 
residuals of a right shoulder injury.  That determination 
also confirmed the schedular 30 percent evaluation in effect 
for hypothyroidism, status post I-131.  That determination 
further denied a total disability rating for compensation 
purposes based on individual unemployability.

The issues of entitlement to an increased rating for 
hypothyroidism, status post I-131, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability are the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to his right 
shoulder disorder has been obtained.

2.  The veteran's right shoulder disorder is not reasonably 
shown to be productive of any ascertainable limitation of 
motion.

3.  The veteran's right shoulder disorder is not reasonably 
shown to be productive of malunion of the humerus of the 
major upper extremity with moderate deformity; or infrequent 
episodes of dislocation of the scapulohumeral joint of the 
major upper extremity with guarding of movement only at the 
shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right shoulder injury are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5003, 5019, 5201, 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim with respect to his 
right shoulder disorder is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected right shoulder 
disorder may be briefly described.  According to a service 
medical record dated on February 12, 1991, the veteran was 
seen for complaints of right shoulder pain after lifting many 
sandbags.  The examiner's diagnostic impression was muscle 
strain of the right shoulder.  In a service medical record 
dated on February 22, 1991, the veteran was seen for 
complaints of right shoulder pain after having pulled a 
muscle of the right shoulder while lifting sandbags 
approximately 1 month previously.  The assessment was 
probable tendonitis/bursitis of the right shoulder.  In an 
orthopedic consultation dated later that same day, the 
examiner concluded that the veteran had a diagnosis of 
pectoral strain of the right shoulder.  Another service 
medical record dated in July 1991 included a diagnosis of 
rule out anterior subluxation injury of the right shoulder.  
X-rays of the right shoulder dated in July 1991 were 
indicated to have been normal.  There was no evidence of any 
fractures, dislocations, or bony or soft tissue abnormality.

According to the report of a Department of Veterans Affairs 
(VA) orthopedic examination conducted in November 1991, it 
was the examiner's conclusion that the veteran had a 
diagnosis of a history of right shoulder strain with 
persistent myalgia.  At that time, the veteran reported that 
he developed severe soreness in the muscles around his right 
shoulder after several hours of heavy lifting while on active 
duty in Saudi Arabia in February 1991.  He also reported 
complaints of constant right shoulder pain, especially in the 
anterior pectoralis musculature just below the right shoulder 
and extending down to the nipple line, which was occasionally 
associated with headaches.  On examination, forward flexion 
of the right shoulder was possible to 160 degrees; abduction 
of the right shoulder was possible to 150 degrees; internal 
rotation of the right shoulder was possible to 80 degrees; 
and external rotation of the right shoulder was possible to 
80 degrees.  There was no evidence of tenderness, swelling, 
crepitus or other joint pathology in the right shoulder area.  
It was noted that X-rays of the right shoulder dated in July 
1991 were indicated to have been normal.

A statement from C Hatcher, R.N., dated in April 1993 stated 
that the veteran was having increasing problems with his 
medical condition, which was affecting his personal and work 
activities.  Registered Nurse Hatcher noted that the veteran 
reported that he was having increasing numbness of his arms, 
hands and legs, which made it difficult for him to even dress 
himself some days.  She mentioned that the veteran reported 
that he felt very tired most of the time; that he was having 
difficulty in trying to keep up his job responsibilities; and 
that his supervisors have also noted this decrease in 
performance, which continued to decline.  She said that she 
wanted to do what was in the best interest of the veteran's 
health.  She reported that Karastan Bigelow of Mohawk 
Industries did not have any light duty jobs; and that all of 
their jobs required the use of the hands and arms in 
activities of lifting, carrying, pushing or pulling, with 
some being more physically demanding than others.  It was 
noted that the veteran wanted to know whether he should 
request a transfer to a less physically demanding job or 
request a leave of absence for medical reasons.

In a statement from Registered Nurse Hatcher dated in January 
1994, she noted that the veteran was employed by Karastan 
Bigelow of Mohawk Industries and that he asked her to write 
this letter about how his health was affecting his 
employment.  She stated that the veteran was seen by her in 
September 1991 for return to work after active duty; that he 
reported a history of injury to the right shoulder after 
lifting sandbags while on active duty; and that he had 
physical therapy and possibly would require more if his 
shoulder began to bother him again.  She also stated that the 
veteran was seen on October 7, 1991, which was his first day 
back to work after active duty; that he was seen for 
complaints of right shoulder pain on October 8, 1991; and 
that he said that he was going back to his doctors for 
treatment of his shoulder pain when she treated him for 
complaints of right shoulder pain on October 9, 1991.  She 
further stated that the veteran was out of work from 
October 9, 1991, to October 27, 1992; that he returned to 
work on October 28, 1992; that he had a history of a car 
wreck on June 9, 1992; that he was released for work on 
August 26, 1992; that he has had multiple complaints of 
muscle spasm and muscle pain, which was related to his Graves 
Disease; and that he has had excessive absenteeism related to 
his multiple visits for medical care.  She reported that the 
veteran's job as a Finisher Tender requires a lot of heavy 
lifting and carrying, (25 to 50 pounds up to 300 times per 
shift walking up to 10 feet each time).  She indicated that 
the veteran must be able to do frequent bending, stooping and 
reaching (every 10 to 15 minutes).  She mentioned that the 
veteran was having difficulty in meeting the requirements of 
his job and that he felt his Graves disease was his problem.

A medical statement from A. Best, M.D., dated in March 1994 
stated that the veteran was seen in his office in April 1992 
and that he gave a history of having sustained an injury to 
his right shoulder in the Gulf War.  He indicated that the 
veteran continued to experience some pain and stiffness, and 
that the veteran stated that his condition was "fair."  Dr. 
Best noted, in pertinent part, that the veteran reported 
complaints of easy fatigue and muscle spasm involving the 
base of his neck and his right shoulder; that the veteran 
mentioned that he has to use medication for relief of his 
muscle spasm; and that he was hampered in the production of 
the quantity of work that he was doing prior to his 
disability.  Dr. Best expressed that the veteran still 
suffered from very significant disability, which would 
probably get worse with time.

In a February 1994 statement, James A. Magner, M.D., an 
endocrinologist, wrote about the veteran's Graves disease, 
but also described the veteran as being "very muscular."  
The extremities were reported to be unremarkable.

The report of a VA orthopedic examination performed in 
February 1996 included the examiner's diagnostic impression 
of mild right shoulder impingement syndrome with normal range 
of motion.  At that time, the veteran reported complaints of 
intermittent pain with overhead activities of his right 
shoulder and in certain positional movements and especially 
with lifting.  On examination, the veteran's right shoulder 
revealed full range of motion with forward flexion, 
extension, abduction as well as internal and external 
rotation.  The veteran had 5/5 strength of his rotator cuff 
musculature with isolation of the subscapularis teres minor, 
infraspinatus and supraspinatus.  With isolation of the 
supraspinatus muscle, the veteran had a positive impingement 
sign and pain with abduction of 90 degrees, forward flexion 
of 20 degrees, and internal rotation.  He was neurovascularly 
intact grossly to the right upper extremity.  The evaluation 
of the right elbow revealed full range of motion with 
flexion, extension, pronation and supination.  The evaluation 
of his right wrist as well as his metacarpophalangeal joint, 
proximal interphalangeal joint, and distal interphalangeal 
joint revealed full painless range of motion.  X-rays of the 
right shoulder did not reveal any evidence of degenerative 
joint disease of the glenohumeral "joint/acromial 
spurring/other."

In June 1996 V. A. Best wrote that the veteran complained 
daily of joint pain, especially in the "shoulders."

Additional statements were received from Registered Nurse 
Hatcher dated in November 1987 and May 1998 to the effect 
that the veteran had been employed with Karastan Bigelow of 
Mohawk Industries since March 1978.  She reported that the 
veteran's current position was as a Finisher Tender in the 
Carding Department.  She indicated that the veteran's 
position as a Finisher Tender required him to bend and lift a 
4 foot long roll of carpet yarn fiber weighing approximately 
20 to 25 pounds, and to carry it to a yarn truck and hang it 
up, approximately 40 times each hour.  She mentioned that the 
veteran's job included a great deal of walking, stooping, 
bending and lifting with some being performed in awkward 
positions.  She noted that Karastan Bigelow of Mohawk 
Industries had no light duty or sit down type jobs and that 
all of their positions required the person to be very 
physically active.  She expressed that the veteran continued 
to be very concerned about his health and how it continued to 
affect his ability to perform his current job with its 
physical demands.  She said that the veteran reported that he 
had problems with weakness of his upper body, but that his 
current main concern was the increasing pain in his feet and 
legs which makes it hard for him to even get to work.

Also of record are numerous VA outpatient treatment records, 
compiled during the 1990s, reflecting treatment for a variety 
of disabilities, including joint pain.  

In June 1999 Dr. J. Scott Stancil wrote, in part that 
musculoskeletal examination of the veteran showed arthritis 
of the left clavicle.  Other records on file identify Dr. 
Stancil as a podiatrist.  

In a rating action dated in September 1992, the RO granted 
service connection for residuals of a right shoulder injury, 
and assigned a schedular 10 percent evaluation for that 
disability under the provisions of Diagnostic Codes 5099-5019 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4.  In addition, service connection has been awarded for a 
condition characterized as arthralgia and myalgia due to 
undiagnosed illness.  

The severity of the right shoulder disorder is determined, 
for VA rating purposes, by application of the provisions of 
Parts 3 and 4 of the Code of Federal Regulations, and in 
particular 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5003, 5019, 5201 and 5202 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for that joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
non weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
orthopedic examination in August 1998 reflects that the 
veteran was right-handed.  Thus, the rating for the right 
shoulder is to be made on the basis of that upper extremity 
being the major extremity.

Bursitis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
(Diagnostic Code 5200, etc.)  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.7, Diagnostic 
Codes 5003, 5019.

Diagnostic Code 5201 does not provide a 10 percent 
evaluation.  The next higher evaluation, 20 percent, will be 
assigned for limitation of motion of the major arm when 
motion is possible to the shoulder level.  38 C.F.R. Part 4, 
Diagnostic Code 5201.

In this case, the current record fails to reasonably 
establish that the veteran's right shoulder disorder is 
productive of any ascertainable limitation of motion.  The 
reported clinical findings on the report of a VA orthopedic 
examination performed in August 1998 showed that the 
veteran's right shoulder was free in all directions.  In 
light of the medical evidence and other probative medical 
evidence, the Board finds that the currently assigned 10 
percent evaluation is the most appropriate evaluation for the 
veteran's service-connected right shoulder disorder.  
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5201.

Diagnostic Code 5202 does not provide a 10 percent 
evaluation.  The next higher evaluation, 20 percent, will be 
assigned for malunion of the humerus of the major upper 
extremity with moderate deformity; or infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  38 C.F.R. Part 4, Diagnostic Code 5202.

It is significant to note that, according to the report of a 
VA orthopedic examination performed in February 1995, there 
was no probative, pertinent evidence of malunion of the 
humerus of the major upper extremity with moderate deformity; 
or infrequent episodes of dislocation of the scapulohumeral 
joint of the major upper extremity with guarding of movement 
only at the shoulder level.  X-rays of the right shoulder did 
not show evidence of any fracture, malunion or dislocation.  
In light of the medical evidence and other probative medical 
evidence, the Board finds that the currently assigned 10 
percent evaluation is the most appropriate evaluation for the 
veteran's service-connected right shoulder disorder.  
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5202.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
10 percent for the veteran's residuals of a right shoulder 
injury.  At the time of the VA orthopedic examination in 
August 1998, the veteran reported a history of a shoulder 
injury.  He stated that he was uncertain as to whether he 
injured the left or right shoulder.  He described the left 
shoulder.  The fact that the veteran was unable to identify 
which shoulder joint was involved suggests that he does not 
experience a degree of impairment other than symptomatic 
complaints of pain.  

Moreover, while measuring limitation of motion of the right 
shoulder, the August 1998 VA examiner noted that the veteran 
had powerful shoulders; that he was very muscular; that he 
had very muscular biceps; that he had normal strength; that 
his reflexes were intact below; that his pulses were normal; 
that he had normal grip in both hands; and that there was no 
evidence of atrophy, fasciculations, tenderness, crepitation 
or subluxation.  It is significant to note that X-rays of the 
right shoulder did not show any evidence of acute bony injury 
or significant degenerative disease at the acromioclavicular 
joint.  While the service representative has requested that 
consideration be given to the assignment of a separate rating 
for "arthritis," the reference to arthritis by the 
podiatrist placed it in the left, not the right shoulder.  

In light of that evidence, and in the absence of any medical 
evidence of weakness or atrophy medically indicated as 
reflecting disuse, the Board finds that the currently 
assigned 10 percent evaluation adequately approximates the 
severity of the veteran's service-connected right shoulder 
disorder, including the degree of functional impairment due 
to characteristic pain on motion.  38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet.App. 202 (1995).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased rating for residuals of a right shoulder injury, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2.


ORDER

An increased rating for residuals of a right shoulder injury 
is denied.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected thyroid disability constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In May 1996, the veteran was administered a VA endocrine 
examination.  Subsequent to that examination, VA thereafter 
amended the criteria for rating endocrine disorders, 
including hypothyroidism.  These amendments became effective 
on June 6, 1996.  The revised criteria provide that a 30 
percent evaluation is warranted for hypothyroidism manifested 
by fatigability, constipation, and mental sluggishness.  The 
next higher evaluation, 60 percent, is warranted for 
hypothyroidism manifested by muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted for hypothyroidism manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, and depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).

The Court has held that where a pertinent law or regulation 
changes after a claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version of the law or regulation most favorable to the 
veteran will be applied.  Therefore, VA must consider the 
applicability of the provisions of both the old and the new 
rating schedule criteria for evaluating endocrine 
disabilities, then determine the extent to which the old and 
new regulations may be favorable to the veteran, and then 
rate the disability using the version of the regulations 
which is most favorable to the veteran's claim for a rating 
increase, whether it be from the old ratings schedule or from 
the newly promulgated one.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991); See also DeSousa v. Gober, 10 Vet. App. 461 
(1997).

In this instant matter, the veteran was last afforded a VA 
general medical examination in August 1998.  At that time, 
the examiner requested that a thyroid function test be 
conducted in conjunction with the examination.  However, the 
thyroid function test, if existent, is not associated with 
the veteran's claims file and is necessary for an equitable 
disposition of his claim.  Thus, the Board is of the opinion 
that further efforts should be made to obtain the April 1998 
VA thyroid function test inasmuch as the findings of this 
test are needed in order to evaluate the veteran's thyroid 
disability under both sets of criteria, for all applicable 
diagnostic codes, applying the criteria that are most 
favorable to the veteran.

The record reflects that the veteran was furnished the 
revised rating criteria in a December 1999 supplemental 
statement of the case.

On April 10, 2000, the VA General Counsel issued VA O.G.C. 
Prec. Op. No. 3-2000, which addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.

In brief, the opinion holds that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the following 
analysis should be employed by the Board of Veterans' 
Appeals:  

(1) the Board should determine whether the 
intervening change is more favorable to the 
veteran;

(2) if the amendment is more favorable, the 
Board should apply that provision to rate the 
disability for periods from and after the effective 
date of the regulatory change; and

(3) the Board should apply the prior 
regulation to rate the veteran's disability for 
periods preceding the effective date of the 
regulatory change.

	In addition, VA O.G.C. Prec. Op. No. 3-2000 addresses the 
need to include separate findings and conclusions in Board 
decisions on determinations of which version of an amended 
rating-schedule provision is more favorable to a claimant, and 
rating of a disability using the rating criteria applicable 
for a particular period of time.  Finally, the opinion 
addresses what evidence the Board is required to consider when 
addressing an increased rating claim in which an amendment has 
been made to the VA rating schedule.

In light of VA O.G.C. Prec. Op. No. 3-2000, the Board finds 
that the RO should consider the veteran's increased rating 
claim for hypothyroidism, status post I-131, under the 
applicable law governing these claims.

Moreover, a review of the record reveals that, following his 
active duty in the Gulf War, the veteran remained in the Army 
Reserve.  The Board is of the opinion that the RO should 
attempt to obtain his Reserve records from the appropriate 
authority.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to copies of all post service 
medical records pertaining to treatment 
for his service-connected hypothyroidism, 
status post I-131.  The RO should also 
request the veteran to furnish the dates, 
the name(s) of his unit(s), and 
address(es) in which he served in the 
Army Reserves.

2.  The veteran should be asked how much 
time, if any, he loses from work due to 
his service-connected disabilities.  If 
the veteran answers in the affirmative, 
he should provide documentation by his 
employer showing time lost, if any, due 
to his service- connected disabilities.  
In addition, he is advised to provide 
documentation from his employer 
concerning any accommodations for him on 
account of his service-connected 
disabilities.

3.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
all duty dates and to obtain all 
personnel and medical records, including 
the veteran's service in the Army 
Reserve. The RO also should request the 
NPRC and any other appropriate source to 
furnish all service medical records 
pertaining to the veteran's service in 
the Army Reserve.

4.  The RO should attempt to secure 
copies of all VA medical records, not 
already included in the claims folder, 
from the VA medical facility in Durham, 
North Carolina.  This should include the 
reported VA thyroid function test 
conducted in August 1998 at the VA 
Medical Center in Salisbury, North 
Carolina.

5.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning, as well as his 
prospects for obtaining and retaining 
gainful employment, solely in light of 
any service-connected disability picture 
shown to exist.  A written copy of the 
report should be inserted into the claims 
folder.

6.  The veteran should be accorded a VA 
examination by an endocrinologist to 
determine the nature and severity of his 
service-connected hypothyroidism, status 
post I-131.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  Tests 
commonly performed in the assessment of 
the thyroid patients should be considered 
as appropriately to be performed in this 
instance, including measurement of the 
hormones T3 and/or T4 by specific assays, 
ECG's and X-rays of the chest and 
cervical area for substernal thyroid and 
tracheal deviation.  The examiner should 
review the results of any testing prior 
to completion of the report and explain 
what the results represent.  All findings 
should be reported in detail.

After reviewing all medical records 
associated with the claims folder, the 
examiner should express an opinion as to 
the presence or absence of each of the 
following symptoms; and if found, the 
extent of any such manifestations 
resulting from the veteran's service-
connected hypothyroidism, status post I-
131:

a.  Fatigability
b.  Constipation
c.  Mental sluggishness
d.  Disturbance (dementia, slowing of 
thought
and depression)
e.  Myxedema
f.  Muscular weakness,
g.  Weight gain
h.  Cold intolerance
i.  Cardiovascular involvement
j.  Bradycardia (less than 60 beats per 
minute)
k.  Decreased levels of circulating 
thyroid hormones (T4
and/or T3, by specific assays)
l.  Slow return of reflexes,
m.  Sleepiness.

The examiner also should express an 
opinion as to the extent to which there 
has been somewhat less marked symptoms of 
sluggish mentality, sleepiness, and slow 
return of reflexes and decreased levels 
of circulating thyroid hormones T4 and/or 
T3 by specific assays.  See 38 C.F.R. 
Part 4, Diagnostic Code 7903 in effect 
prior to June 6, 1996.  

Moreover, the examiner should express an 
opinion as to the extent the veteran's 
service-connected hypothyroidism, status 
post I-131, interferes with his ability 
to work.  The examiner should describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected thyroid disorder and 
whether or not sedentary employment would 
be feasible.  The examiner must provide 
the complete rationale for all opinions 
expressed.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating for hypothyroidism, status post I-
131, and entitlement to a total 
disability rating for compensation 
purposes based on individual 
unemployability.  With respect to the 
increased rating claim for 
hypothyroidism, status post I-131, the RO 
should consider the new and revised 
criteria of Diagnostic Code 7903, as well 
as the effective date of the change in 
regulation (i.e. prior to June 6, 1996, 
the old criteria should be considered, 
and subsequent to June 6, 1996, both the 
old and new should be considered, and the 
more favorable assigned.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO should also consider the 
aforementioned opinion of the General 
Counsel, (VA O.G.C. Prec. Op. No. 3-2000) 
(April 2000) and, in the event the 
veteran fails to report for VA 
examination without good cause, the 
provisions of 38 C.F.R. § 3.655 (1999).

If any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, to include the provisions of 38 C.F.R. § 3.655 
(1999).  The veteran should be given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  The veteran need take no action 
unless he is further informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claim of entitlement to a total disability 
evaluation based upon individual unemployability will be held 
in abeyance until the claim is returned to the Board.  The 
purpose of this REMAND is to obtain additional medical 
information.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



